            CaseApplication
   AO 106A (08/18) 2:20-mj-04079-DUTY                  Document
                            for a Warrant by Telephone or                1 Filed
                                                          Other Reliable Electronic    08/27/20
                                                                                    Means           Page 1 of 33 Page ID #:1


                                            UNITED STATES DISTRICT COURT
                                                                              for the
                                                                Central District
                                                             __________  Districtofof
                                                                                    California
                                                                                      __________

                      In the Matter of the Search of                            )
              (Briefly describe the property to be searched or identify the     )
                              person by name and address)                       )       Case No. 2:20-MJ-04079
       25329 VIA SALUDO,                                                        )
       VALENCIA, CALIFORNIA 91355                                               )
                                                                                )
                                                                                )
                                                                                )

       APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
           I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
   penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
   property to be searched and give its location):
         See Attachment A
   located in the Central District of California, there is now concealed (identify the person or describe the property to be seized):
         See Attachment B
             The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                        evidence of a crime;
                        contraband, fruits of crime, or other items illegally possessed;
                        property designed for use, intended for use, or used in committing a crime;
                        a person to be arrested or a person who is unlawfully restrained.
             The search is related to a violation of:
              Code Section                                                               Offense Description
          18 U.S.C. §§ 371, 471, 1343, and 912                                Conspiracy, counterfeiting obligations, wire
                                                                              fraud, impersonating employee of the U.S.


         The application is based on these facts:
                See attached Affidavit
                        Continued on the attached sheet.
           Delayed notice of            days (give exact ending date if more than 30 days:                                       ) is requested
         under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                    /s Garret Sumpter
                                                                                                        Applicant’s signature

                                                                                    Special Agent Garret Sumpter, FBI
                                                                                                        Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

Date: ___________________
                                                                                                        Judge’s signature

City and state: Los Angeles, CA                                                     Hon. Alexander F. MacKinnon, U.S. Magistrate Judge
                                                                                                        Printed name and title
                                             th
AUSA Andrew Brown, x0102, 11 Floor
Case 2:20-mj-04079-DUTY Document 1 Filed 08/27/20 Page 2 of 33 Page ID #:2



                              ATTACHMENT A
PREMISES TO BE SEARCHED

     The location to be searched is 25329 VIA SALUDO, VALENCIA,

CALIFORNIA 91355 (“MONTALBAN’S RESIDENCE”).        The residence is a
single-story, single-family home with a steep-angled roof

located on VIA SALUDO north of Via Barra.        The residence is gray

in color, with white siding, a white garage door, and a red

front door.    The number “25329” appears above the garage door in

black.    The premises to be searched includes the entire lot as

well as vehicles parked on it that are controlled or owned by

Edgardo MONTALBAN.    Two photographs of MONTALBAN’S RESIDENCE

follow:
Case 2:20-mj-04079-DUTY Document 1 Filed 08/27/20 Page 3 of 33 Page ID #:3




                              ATTACHMENT B

I.   ITEMS TO BE SEIZED
     1.   The items to be seized are evidence, contraband,

fruits, or instrumentalities of violations of Title 18, United

States Code, Sections 371 (Conspiracy), 471

(Counterfeiting/Forging-Obligations or Securities of the United

States), 1343 (Fraud by Wire), and 912 (False Personation-

Officer or Employee of the United States) (the “Subject

Offenses”), namely:

           a.   Records, programs, and items referring or

relating to “Suppressed IRS Accounts,” government grants for

businesses, the claimed need for additional funds to expedite

the processing of applications, or victims Richard Cabrera,

Anabella Carolino, Julita Fraley, Smyrna Dojcinovic, Yolanda

Pamintuan, Arturo Pamintuan, Reynoldo Santos, Ms. Lopez, Ms.

Sanchez, and Nadia Nikolaev, whether referred to by first or

last name or both;

           b.   Records, programs, and items referring or

relating to telephone number 916-975-3591, or address 2640

Steiner St, San Francisco, California 94115;

           c.   Records, programs, and items referring or

relating to blank check stock, or U.S. Treasury checks,

including their security features;

           d.   Records, programs, and items relating to the

counterfeiting or manipulation of negotiable instruments,

documents, or identifications, such as the cutting-and-pasting



                                   iii
Case 2:20-mj-04079-DUTY Document 1 Filed 08/27/20 Page 4 of 33 Page ID #:4



or alteration of signatures, letterheads, watermarks, security

features, dollar values, and seals, including the altered or

counterfeited information itself;

           e.   Credit and debit cards and accounts not in the

names of the residents of the residence, or owner of the

vehicle, being searched, including related documents and records

such as receipts or invoices;

           f.   Mail matter and shipping packages, opened or

unopened, not addressed to or from the residence being searched;

           g.   Personal identifying information of individuals

other than those residing at the residence or owner of the

vehicle, being searched, including social security numbers,

other identifying numbers, dates of birth, addresses and

telephone numbers, credit, gift, debit card, or other account

information, PINs, credit reports, and bank or other financial

institution information, and records referring or relating to

such information;

           h.   Records relating to wealth and the movement of

wealth since January 2013, such as crypto-currency accounts and

transfers, other digital wealth storage and transfer methods

including PayPal and Venmo, money orders, brokerage and

financial institution statements, wire transfers, currency

exchanges, deposit slips, cashier's checks, transactions

involving prepaid cards, and/or other financial documents

related to depository bank accounts, lines of credit, credit

card accounts, real estate mortgage initial purchase loans or

loan refinances, residential property leases, escrow accounts,



                                    iv
Case 2:20-mj-04079-DUTY Document 1 Filed 08/27/20 Page 5 of 33 Page ID #:5



the purchase, sale, or leasing of automobiles or real estate, or

auto loans, and investments, or showing or referring to

purchases or transactions for more than $1,000;

           i.   Records or items containing indicia of occupancy,

residency or ownership of any location or vehicle being

searched, such as keys, rental agreements, leases, utility

bills, identity documents, cancelled mail, and surveillance

video;

           j.   Currency, money orders, and casino chips with a

value in excess of $1,000, including the first $1,000 if more

than $1,000 is found, precious metal coins and bullion, Bitcoin

and other digital currency as well as related documents and

programs, and prepaid debit or credit cards;

           k.   Documents and keys relating to public storage

units, safety deposit boxes, Commercial Mail Receiving Agencies,

virtual offices, or receiving mail at someone else’s address, or

holding or renting assets or items under someone else’s name;

           l.   Documents and records showing electronic and

telephone contacts and numbers called or calling, such as SIM

cards, address books, call histories, telephone bills, and

WhatsApp, Telegram, and email addresses.

           m.   Documents and records referring or relating to

law enforcement or bank investigations, accounts being frozen or

closed or at risk of the same, currency transaction reports, and

manipulating transaction amounts to avoid scrutiny;




                                     v
Case 2:20-mj-04079-DUTY Document 1 Filed 08/27/20 Page 6 of 33 Page ID #:6



             n.   Any digital device which is itself or which

contains evidence, contraband, fruits, or instrumentalities of

the Subject Offense/s, and forensic copies thereof.

     2.   With respect to any digital device containing evidence

falling within the scope of the foregoing categories of items to

be seized:

          a.      evidence of who used, owned, or controlled the

device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

          b.      evidence of the presence or absence of software

that would allow others to control the device, such as viruses,

Trojan horses, and other forms of malicious software, as well as

evidence of the presence or absence of security software

designed to detect malicious software;

          c.      evidence of the attachment of other devices;

          d.      evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

          e.      evidence of the times the device was used;

          f.      passwords, encryption keys, biometric keys, and

other access devices that may be necessary to access the device;

          g.      applications, utility programs, compilers,

interpreters, or other software, as well as documentation and




                                    vi
Case 2:20-mj-04079-DUTY Document 1 Filed 08/27/20 Page 7 of 33 Page ID #:7



manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

          h.    records of or information about Internet Protocol

addresses used by the device;

          i.    records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

     3.   As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.

     4.   As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony

PlayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to



                                   vii
Case 2:20-mj-04079-DUTY Document 1 Filed 08/27/20 Page 8 of 33 Page ID #:8



store digital data (excluding analog tapes such as VHS); and

security devices.

II.   SEARCH PROCEDURE FOR DIGITAL DEVICES
      5.   In searching digital devices or forensic copies

thereof, law enforcement personnel executing this search warrant

will employ the following procedure:

           a.   Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) will, in

their discretion, either search the digital device(s) on-site or

seize and transport the device(s) and/or forensic image(s)

thereof to an appropriate law enforcement laboratory or similar

facility to be searched at that location.        The search team shall

complete the search as soon as is practicable but not to exceed

120 days from the date of execution of the warrant.         The

government will not search the digital device(s) and/or forensic

image(s) thereof beyond this 120-day period without obtaining an

extension of time order from the Court.

           b.   The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                i.    The search team may subject all of the data

contained in each digital device capable of containing any of

the items to be seized to the search protocols to determine

whether the device and any data thereon falls within the list of

items to be seized.    The search team may also search for and

attempt to recover deleted, “hidden,” or encrypted data to




                                   viii
Case 2:20-mj-04079-DUTY Document 1 Filed 08/27/20 Page 9 of 33 Page ID #:9



determine, pursuant to the search protocols, whether the data

falls within the list of items to be seized.

                ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.

          c.    If the search team, while searching a digital

device, encounters immediately apparent contraband or other

evidence of a crime outside the scope of the items to be seized,

the team will not search for similar evidence outside the scope

of the items to be seized without first obtaining authority to

do so.

          d.    If the search determines that a digital device

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the device and delete or destroy all forensic copies thereof.

          e.    If the search determines that a digital device

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.

          f.    If the search determines that a digital device is

(1) itself an item to be seized and/or (2) contains data falling

within the list of other items to be seized, the government may

retain the digital device and any forensic copies of the digital



                                    ix
Case 2:20-mj-04079-DUTY Document 1 Filed 08/27/20 Page 10 of 33 Page ID #:10



device, but may not access data falling outside the scope of the

other items to be seized (after the time for searching the

device has expired) absent further court order.

           g.    The government may also retain a digital device

if the government, prior to the end of the search period,

obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been

able to fully search a device because the device or files

contained therein is/are encrypted.

           h.    After the completion of the search of the digital

devices, the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.

      6.   The review of the electronic data obtained pursuant to

this warrant may be conducted by any government personnel

assisting in the investigation, who may include, in addition to

law enforcement officers and agents, attorneys for the

government, attorney support staff, and technical experts.

Pursuant to this warrant, the investigating agency may deliver a

complete copy of the seized or copied electronic data to the

custody and control of attorneys for the government and their

support staff for their independent review.

      7.   In order to search for data capable of being read or

interpreted by a digital device, law enforcement personnel are

authorized to seize the following items:




                                     x
Case 2:20-mj-04079-DUTY Document 1 Filed 08/27/20 Page 11 of 33 Page ID #:11



           a.    Any digital device capable of being used to

commit, further, or store evidence of the offense(s) listed

above;

           b.    Any equipment used to facilitate the

transmission, creation, display, encoding, or storage of digital

data;

           c.    Any magnetic, electronic, or optical storage

device capable of storing digital data;

           d.    Any documentation, operating logs, or reference

manuals regarding the operation of the digital device or

software used in the digital device;

           e.    Any applications, utility programs, compilers,

interpreters, or other software used to facilitate direct or

indirect communication with the digital device;

           f.    Any physical keys, encryption devices, dongles,

or similar physical items that are necessary to gain access to

the digital device or data stored on the digital device; and

           g.    Any passwords, password files, biometric keys,

test keys, encryption codes, or other information necessary to

access the digital device or data stored on the digital device.

      8.   During the execution of this search warrant, law

enforcement is permitted to: (1) depress the thumbs and/or

fingers of EDGARDO MONTALBAN and LAVORIA PIERCE onto the

fingerprint sensor of the device (only when the device has such

a sensor), and direct which specific finger(s) and/or thumb(s)

shall be depressed; and (2) hold the device in front of face of

EDGARDO MONTALBAN and LAVORIA PIERCE with their eyes open to



                                     xi
Case 2:20-mj-04079-DUTY Document 1 Filed 08/27/20 Page 12 of 33 Page ID #:12



activate the facial-, iris-, or retina-recognition feature, in

order to gain access to the contents of any such device.           In

depressing a person’s thumb or finger onto a device and in

holding a device in front of a person’s face, law enforcement

may not use excessive force, as defined in Graham v. Connor, 490

U.S. 386 (1989); specifically, law enforcement may use no more

than objectively reasonable force in light of the facts and

circumstances confronting them.

      9.   The special procedures relating to digital devices

found in this warrant govern only the search of digital devices

pursuant to the authority conferred by this warrant, and do not

apply to any other search of digital devices.




                                    xii
Case 2:20-mj-04079-DUTY Document 1 Filed 08/27/20 Page 13 of 33 Page ID #:13



                             I.    AFFIDAVIT
I, Garret Sumpter, being duly sworn, declare and state as

follows:

             II.   PURPOSE OF AFFIDAVIT: SEARCH WARRANTS
      1.    This affidavit is made in support of an application

for warrants to search the residences and vehicle of EDGARDO

MONTALBAN and LAVORIA, aka “Layoma,” RUFUS PIERCE, namely 25329

VIA SALUDO, VALENCIA, CALIFORNIA 91355 (“MONTALBAN’S

RESIDENCE”), 11922 WEDDINGTON ST., APARTMENT 208, VALLEY

VILLAGE, CALIFORNIA 91607 (“PIERCE’S APARTMENT”), and the 2016

BLUE KIA SORENTO bearing California license plate number 8SGG066

and Vehicle Identification Number (VIN) 5XYPG4A39GG027180

(“PIERCE’S KIA”), as further described in Attachments A, for

evidence, fruits, and instrumentalities of violations of Title

18, United States Code, Sections 371 (Conspiracy), 471

(Counterfeiting/Forging-Obligations or Securities of the United

States), 1343 (Fraud by Wire), and 912 (False Personation-

Officer or Employee of the United States) (collectively, the

“Subject Offenses”), as described more fully in Attachment B.

Attachments A and B are incorporated herein by reference.

                            III. INTRODUCTION
      2.    I am a Special Agent (“SA”) with the Federal Bureau of

Investigation (“FBI”) and have been so employed since September

15, 2019.    I received my initial training and instruction to

become a Special Agent during the 21-week-long course at the FBI

Academy located in Quantico, Virginia.         During my training at

the FBI Academy, I received extensive training in a variety of
Case 2:20-mj-04079-DUTY Document 1 Filed 08/27/20 Page 14 of 33 Page ID #:14



investigative and legal matters, including the topics of Fourth

Amendment searches, the drafting of search warrant affidavits,

and probable cause.

      3.   After initial training, I was assigned to the

Lancaster Resident Agency, Los Angeles Field Office.           I

currently work a variety of criminal and national security

matters, to include white-collar crimes.

      4.   The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested search warrant.

It does not purport to set forth all of my knowledge of or

investigation into this matter.       Unless specifically indicated

otherwise, all conversations and statements described in this

affidavit are related in substance and in part only.

                    IV.   SUMMARY OF PROBABLE CAUSE
      5.   On or between 2013 to the present, Edgardo MONTALBAN
who holds himself out as an accountant and tax preparer, enticed

several of his clients to invest in a non-existent federal grant

program he called “Suppressed IRS Accounts.”         Under the

purported grant program, MONTALBAN directed his clients to

identify dormant companies that they owned and to pay him the

amount of any outstanding taxes owed for each company.

MONTALBAN claimed that once the outstanding taxes were settled

with the State of California, the grant application would

proceed with the federal government, and eventually pay the



                                     2
Case 2:20-mj-04079-DUTY Document 1 Filed 08/27/20 Page 15 of 33 Page ID #:15



grantees millions of dollars for each dormant company.

MONTALBAN claimed to have high-level contacts working in the

Internal Revenue Service (IRS) that could push the grants

through.    A review of toll records belonging to MONTALBAN

revealed that Lavoria Rufus PIERCE purported to be an employee

of the IRS who could assist MONTALBAN’s clients obtain a special

IRS grant worth millions.      MONTALBAN used counterfeit U.S.

Treasury checks made out under the clients’ names as props to

entice the clients.      MONTALBAN frequently came up with excuses

as to why his IRS contacts required additional funds for

expenses such as private plane, hotel, and other incidentals.

MONTALBAN required his clients pay in cash and keep the grant

program a secret.     The total victim losses in this grant scheme

is estimated to be approximately $5 million.

  V.     EARLIER WARRANT FOR TRACKING THE TELEPHONES OF MONTALBAN
                                AND PIERCE
       6.   On August 21, 2020, the Honorable Alexander F.

MacKinnon issued a warrant authorizing the tracking of the

telephones of MONTALBAN and PIERCE, 20-3969M, based on an
earlier version of this affidavit.        The affidavit below is

essentially identical, but contains more evidence regarding the

residences and vehicle of MONTALBAN and PIERCE.

                   VI.   STATEMENT OF PROBABLE CAUSE

       A.   MONTALBAN Took About $5 Million in Cash from Victims
            for the Purported “Suppressed IRS Accounts” Grants
            with PIERCE’s Help
       7.   In early 2020, Richard Cabrera submitted an online tip

to the Federal Bureau of Investigation (FBI) National Threat




                                     3
Case 2:20-mj-04079-DUTY Document 1 Filed 08/27/20 Page 16 of 33 Page ID #:16



Operations Center.     FBI Special Agent (SA) David Garcia and I

conducted several interviews with Cabrera and his domestic

partner, Annabella Carolino, both telephonically and in person.

During the interviews, Cabrera and Carolino stated the

following:

             a.   In 2018, Edgardo Zeta MONTALBAN, an accountant

residing in Valencia, California, offered a federal grant

program by the name of “Suppressed IRS Accounts” to Cabrera and

Carolino.     Under the grant program, MONTALBAN directed Cabrera

and Carolino to identify dormant companies that they owned and

pay him the amount of any outstanding taxes owed for each

company.     MONTALBAN claimed that once the outstanding taxes were

settled with the State of California, the grant application

would proceed with the federal government and eventually pay the

grantees millions of dollars for each dormant company.            Cabrera

and Carolino estimated that they had lost approximately $1.2 to

$1.5 million collectively to MONTALBAN’s grant scheme from

approximately 2018 to May 2020.

             b.   MONTALBAN claimed to have high-level contacts

working in the Internal Revenue Service (IRS) that could push

the grants through.      On several occasions, both Cabrera and

Carolino spoke telephonically with “Lowella” (apparently LAVORIA

RUFUS PIERCE, as described later).        “Lowella” purported to be

the head of the Oakland IRS field office.         On at least one

occasion, while speaking telephonically, “Lowella” asked

Carolino for additional funds so that she could pay for a




                                     4
Case 2:20-mj-04079-DUTY Document 1 Filed 08/27/20 Page 17 of 33 Page ID #:17



private plane, hotel, and other incidentals for the government

official who was authorized to sign the grant checks.

            c.   Cabrera and Carolino provided 661-644-6549 as the
telephone number used by MONTALBAN (“MONTALBAN’S TELEPHONE”).

Carolino and Cabrera also helped Agents identify additional

victims involved in MONTALBAN’s scheme.

      8.    SA Garcia and I conducted two victim interviews with

Julita Fraley, who estimated that she lost approximately

$400,000 to $500,000 to MONTALBAN’s grant scheme from

approximately August 2018 to June 2020.        Fraley stated that she

had spoken telephonically with a third party whom MONTALBAN

introduced as "Lowella.”      MONTALBAN informed Fraley that

“Lowella” was an official with the IRS.        MONTALBAN showed Fraley

a U.S. Treasury check worth $53.65 million.

      9.    SA Garcia and I conducted a victim interview with

Smyrna Dojcinovic, who estimated that she lost approximately

$600,000 to MONTALBAN’s grant scheme from approximately 2017 to

January 2020.    Dojcinovic provided MONTALBAN’S TELEPHONE as the

number she used to contact MONTALBAN.        Dojcinovic stated that

she had spoken telephonically with a third party whom MONTALBAN

introduced as "Lowella,” and claimed that she was employed by

the IRS and was in charge of tax examiners.         MONTALBAN showed

Dojcinovic a U.S. Treasury check worth $632,000; Dojcinovic

provided a copy of the U.S. Treasury to SA Garcia.

   Victims Identify PIERCE as “Lowella,” Purported IRS Insider
      10.   SA Garcia and I conducted a victim interview with

Yolanda (“Yolly”) Pamintuan and her spouse Arturo (“Art”)



                                     5
Case 2:20-mj-04079-DUTY Document 1 Filed 08/27/20 Page 18 of 33 Page ID #:18



Pamintuan, who estimated that they lost approximately $1 million

to MONTALBAN’s grant scheme from approximately 2013 to 2015.

Yolly and Art Pamintuan stated that they had spoken

telephonically with a third party whom MONTALBAN introduced as

"Lowella,” a contact that worked at the IRS.         Yolly and Art

Pamintuan stated that they had seen MONTALBAN and “Lowella”

together at several social gatherings.        Yolly and Art Pamintuan

both recognized PIERCE’s Department of Motor Vehicle (DMV)

photograph to be “Lowella.”

      11.   All six victims interviewed by Agents stated that they

recognized MONTALBAN when shown his DMV photograph.          To date,

copies of six different counterfeit U.S. Treasury checks made

out to several victims had been turned over to the investigating

Agents.     Through interviews conducted with victims, Agents

believe that three other possible victims, to include Reynoldo

Santos, Ms. Santos, and Ms. Lopez, may exist with a further

combined loss of approximately $2 million on or between 2017 to

the present.    Additionally, U.S. Secret Service (USSS) Agents

interviewed Nadia Nikolaeva who stated she lost approximately

$20,000 to MONTALBAN’s scheme.

      B.    Toll Records Show MONTALBAN Called PIERCE When He
            Wanted to Convince Cabrera that “Lowella” at the IRS
            Was Working on the Purported Grants
      12.   In November 2019, Cabrera and Carolino met with

MONTALBAN in person.     During the meeting, Cabrera asked

MONTALBAN to speak with his IRS contact.         Cabrera observed

MONTALBAN dial an unknown number and switch the phone to

speakerphone mode.     “Lowella” answered and claimed to be an



                                     6
Case 2:20-mj-04079-DUTY Document 1 Filed 08/27/20 Page 19 of 33 Page ID #:19



employee of the IRS who could assist Cabrera and Carolino in

obtaining a special IRS grant worth millions.         During the same

meeting, MONTALBAN displayed several U.S. Treasury checks under

the names of Cabrera and Carolino.        The check for Cabrera was

made out for $40 million while the check to Carolino was made

out for $65.565 million.      Cabrera took two photographs of the

U.S. Treasury checks.

      13.   Cabrera provided SA Garcia with the photographs of the

U.S. Treasury checks during the previous meeting with MONTALBAN,

to include the metadata captured by the cellular telephone.

Cabrera observed that the date and time stamps of the

photographs on his cellular telephone were November 14, 2019 at

3:57 p.m. and 3:58 p.m. (PST).       Cabrera estimated that MONTALBAN

had called “Lowella” within an hour period of when the

photographs were taken.

      14.   SA Garcia and I reviewed MONTALBAN’S TELEPHONE toll

records from November 14, 2019, from approximately 2:57 p.m. to

4:57 p.m. (PST).     At 3:00 p.m., MONTALBAN’S TELEPHONE contacted

the known cellular telephone of Carolino; the call lasted less

than one minute.     At 4:13 p.m., MONTALBAN’S TELEPHONE contacted

916-975-3591 (“UNSUB TELEPHONE”); the call lasted approximately

13 minutes.      At 4:46 p.m., MONTALBAN’S TELEPHONE contacted 818-

810-8380 (PIERCE’S TELEPHONE); the call lasted less than one
minute.

            a.     An ACCURINT query showed 818-810-8380 is a Metro
PCS cellular phone registered to “Layoma” R. PIERCE (“PIERCE’S

TELEPHONE”) at PIERCE’S APARTMENT (discussed later).



                                     7
Case 2:20-mj-04079-DUTY Document 1 Filed 08/27/20 Page 20 of 33 Page ID #:20



                 i.    A subsequent National Crime Information

Center (NCIC) check of PIERCE revealed that she had previously

been arrested by the Unified Police Department of Greater Salt

Lake on fraud-impersonation charges.        The NCIC check also

revealed that PIERCE had previously been arrested by the USSS on

bank fraud charges.

            b.   Subscriber information shows that UNSUB TELEPHONE

is an AT&T prepaid cellular phone with a listed address of 2640

Steiner St, San Francisco, California 94115, which is the same

address used in the 1993 movie “Mrs. Doubtfire.”           UNSUB

TELEPHONE was active from approximately August 2019 to May 2020.

Because, as described below, UNSUB TELEPHONE had contacts with

both PIERCE’S TELEPHONE and MONTALBAN’S TELEPHONE and is an

untraceable “burner” phone, it appears that it may have been

used as a “fraud” phone by PIERCE, who likely wanted to keep the

telephone that is registered to her using her alias first name

“Layoma” (PIERCE’S TELEPHONE) more removed from the scheme:

                 i.    Between September 2019 to February 2020,

UNSUB TELEPHONE contacted or attempted to contact MONTALBANS’S

TELEPHONE a number of times.

                 ii.   Between September 2019 to February 2020,

UNSUB TELEPHONE contacted or attempted to contact PIERCE’S

TELEPHONE several times.

                 iii. On at least one occasion between September

2019 to February 2020, UNSUB TELEPHONE contacted the cellular

telephone of victim Dojcinovic.




                                     8
Case 2:20-mj-04079-DUTY Document 1 Filed 08/27/20 Page 21 of 33 Page ID #:21



       C.    Consensual Monitored Phone Conversations of MONTALBAN
             and PIERCE
       15.   SA Garcia and I conducted consensual monitoring

recordings of two separate victims (“VICTIM 1” and “VICTIM 2”),

who called MONTALBAN:

             a.   On May 15, 2020, VICTIM 1 called MONTALBAN on

MONTALBAN’S TELEPHONE.      The conversation between VICTIM 1 and

MONTALBAN occurred in English and Tagalog.          MONTALBAN told

VICTIM 1 that “Lowella” did not have the results yet and he

would call back in several days with an update.          MONTALBAN

stated that “Lowella” was trying to contact another examiner who

had VICTIM 1’s check.      MONTALBAN stated that the check would be

mailed to VICTIM 1.

             b.    On June 9, 2020, VICTIM 2 called MONTALBAN on

MONTALBAN’S TELEPHONE.      The conversation between VICTIM 2 and

MONTALBAN occurred in English and Tagalog.          MONTALBAN told

VICTIM 2 that he could not get in contact with “Lowella” because

they were not completely opened yet (presumably due to COVID-

19).    MONTALBAN stated that he would let VICTIM 2 know when he

had an update.     During the conversation, MONTALBAN mentioned the

Morongo Casino was opening.

       16.   From approximately July 29, 2020 to August 14, 2020,

SA Garcia and I conducted consensual monitoring recordings of

two separate confidential human sources (“CHS 1” and “CHS 2”).

             a.   CHS 1 made initial contact with MONTALBAN on

MONTALBAN’S TELEPHONE.      MONTALBAN and CHS 1 spoke telephonically

on approximately seven different occasions.          On most occasions,




                                     9
Case 2:20-mj-04079-DUTY Document 1 Filed 08/27/20 Page 22 of 33 Page ID #:22



MONTALBAN did not answer the initial call on MONTALBAN’S

TELEPHONE and called CHS 1 back within several minutes from a

private number.       On at least one occasion, MONTALBAN abruptly

ended the call and called CHS 1 back on a private number before

further discussing the details of his scheme.          MONTALBAN told

CHS 1 that he could resolve their tax problems for $60,000.

                 i.     On August 4, 2020, after placing a telephone

call to MONTALBAN’S TELEPHONE, CHS 1 received a telephone call

from a "private number."      CHS 1 answered the telephone call and

was greeted by MONTALBAN.      MONTALBAN stated he had just finished

work for the Franchise Tax Board and had an upcoming appointment

with the IRS to get quotes to take care of CHS 1’s tax debt owed

to the IRS.    MONTALBAN stated that it would take three to four

months before the whole process was completed and that by

December, CHS 1 would have a zero balance on the debt owed to

the IRS.   MONTALBAN further stated that CHS 1 would not have to

worry about the Franchise Tax Board because both the IRS and the

Franchise Tax Board go hand-in-hand and he would be able to take

care of both.

                 ii.    On August 5, 2020, CHS 1 called MONTALBAN’S

TELEPHONE.    MONTALBAN asked CHS 1 to send him the completed

Power of Attorney form that he had previously provided CHS 1.

MONTALBAN provided CHS 1 with his bank account information and

advised CHS 1 that he would call his bank to notify them he

would be expecting an incoming wire transfer of $60,000.

MONTALBAN stated that he was meeting with his IRS contact on the




                                     10
Case 2:20-mj-04079-DUTY Document 1 Filed 08/27/20 Page 23 of 33 Page ID #:23



following day and that his IRS contact would call CHS 1 the

following day.

                 iii. On August 6, 2020 at approximately 2:18

p.m., CHS 1 received a telephone call from a "private number."

CHS 1 answered the telephone call and was greeted by MONTALBAN.

CHS 1 advised MONTALBAN that their bank account had been frozen.

MONTALBAN stated that he had spoken to his IRS contact earlier

in the day and that they had already started working on CHS 1's

case.   MONTALBAN stated that he could have one of the IRS

officer's, Lowella Smith, call CHS 1.

            b.   On August 6, 2020 at approximately 3:14 p.m., CHS

1 received a telephone call from a “private number.”           The voice

on the telephone introduced herself as Lowella Smith and stated

that she had received CHS 1’s telephone number from MONTALBAN.

                 i.    CHS 1 asked Smith if she worked for the IRS

and Smith stated that she did.       Smith stated that she had been

working with MONTALBAN for several years and that he had been

helping those who had different tax situations alleviate a lot

of their debt.

                 ii.   CHS 1 asked Smith if she was going to help

with their IRS debt.     Smith stated that based on the type of

debt owed and the time frame it was due, there was always

something that can be done.      Smith advised CHS 1 that she had

spoken to MONTALBAN and that the $60,000 quoted fee would take

care of the debt and other fees that would be involved in fast

tracking everything.




                                     11
Case 2:20-mj-04079-DUTY Document 1 Filed 08/27/20 Page 24 of 33 Page ID #:24



                   iii. CHS 1 stated that their bank account was

frozen and that CHS 1 would need to use a retirement account to

provide the $60,000 fee.      Smith stated that she would be able to

help CHS with the debt and that CHS 1 would need to provide all

the paperwork involved.      CHS 1 asked what Smith could do to

assist CHS with the frozen bank account.         Smith advised CHS 1 to

call the bank and find out who froze the account and what amount

was frozen.      Smith stated that the amount was still there but

that there was a block on the account.

                   iv.   Smith stated that she wanted to see how soon

CHS 1 wanted to get something done and restated that the fee

would be $60,000 to get everything started. Smith advised CHS 1

that usually when the IRS places a lien on a bank account that

there would normally be some documentation.

            c.     On August 14, 2020, CHS 2 made a ruse “wrong

number” call to PIERCE’S TELEPHONE to get a voice exemplar.            A

female voice answered the call.        CHS 2 asked to speak to “Mary.”

The female voice advised CHS 2 that CHS 2 had the wrong number.

CHS 2 then asked if she was sure because CHS 2 was using a new

telephone and the number dialed was Mary's number.           The female

voice stated that CHS 2 must have not had Mary's number for

years.    CHS 2 thanked the female voice and terminated the

telephone call.      As described below, this voice exemplar appears

to match that of “Lowella.”




                                     12
Case 2:20-mj-04079-DUTY Document 1 Filed 08/27/20 Page 25 of 33 Page ID #:25



      D.     MONTALBAN’S TELEPHONE and PIERCE’S TELEPHONE
             Communicated With Each Other Several Times After
             MONTALBAN Called the New Potential “Victim” CHS 1
      17.    SA Garcia and I reviewed MONTALBAN’S TELEPHONE toll

records from August 6, 2020, from approximately 1:00 p.m. to

3:59 p.m. (PST).     Following MONTALBAN’S TELEPHONE outgoing call

to CHS 1’s telephone, MONTALBAN’S TELEPHONE and PIERCE’S

TELEPHONE contacted each other several times.

 PIERCE’S TELEPHONE Called New Potential “Victim” CHS 1 Directly
      18.    SA Garcia and I reviewed toll records from the

telephone that CHS 1 used to communicate with MONTALBAN’s

TELEPHONE.    According to the toll records, PIERCE’s TELEPHONE

contacted the telephone that CHS 1 was using on August 6, 2020

at approximately 3:14 p.m. (PST), the same time SA Garcia

recorded the incoming call with CHS 1.        The call lasted

approximately seven minutes.

 The Voice that Answered PIERCE’S TELEPHONE Matches “Lowella’s”
      19.   SA Garcia compared the audio file from the August 6,

2020 consensually recorded telephone call between CHS 1 and a

person who purported to be “Lowella Smith” with that for the

August 14, 2020, ruse “wrong number” to PIERCE’S TELEPHONE, and

concluded that they appear to be the same person.

      E.    MONTALBAN Resides at MONTALBAN’S RESIDENCE
      20.   Records from the DMV listed MONTALBAN’s address as

25329 VIA SALUDO, VALENCIA, CALIFORNIA 91355 (“MONTALBAN’S

RESIDENCE”).    Additionally, Accurint telephone query results for

661-644-6549 (MONTALBAN’S TELEPHONE) listed MONTALBAN’s address

as 25329 VIA SALUDO, VALENCIA, CALIFORNIA 91355.



                                     13
Case 2:20-mj-04079-DUTY Document 1 Filed 08/27/20 Page 26 of 33 Page ID #:26



      21.   Cabrera and Carolino both stated that they had met

MONTALBAN at MONTALBAN’S RESIDENCE on multiple occasions.

During separate interviews, Agents presented photographs of

25329 VIA SALUDO, VALENCIA, CALIFORNIA 91355 to Cabrera and

Carolino who both recognized it as MONTALBAN’S RESIDENCE.

      22.   On April 27, 2020, SA Garcia conducted a spot-check

surveillance at the MONTALBAN’S RESIDENCE.         A 2011 black Toyota

Prius bearing California license plate number 6XUR970, was

parked in front of the residence.         A check of the DMV database

revealed that the registered owner of this vehicle returns to

Bryan Montalban (presumably MONTALBAN’S son) and Mia Montalban

(presumably MONTALBAN’S daughter-in-law), with a listed

residence at 29129 Singing Wood Drive, Santa Clarita, California

91390.

      23.   On June 12, 2020, SA Garcia and I conducted a trash

cover at MONTALBAN’S RESIDENCE.       Agents recovered the contents

of two trash bins which contained the following:

            a.   One billing statement from Physicians

Immunodiagnostics Laboratory addressed to Edgardo Z. Montalban,

25329 VIA SALUDO, VALENCIA, CALIFORNIA 91355;

            b.   One letter dated on Jun 6, 2020 and addressed to

Asurian-Claims Dept. requesting a check payable to Edgardo Z.

Montalban for the replacement of phone associated with telephone

number 661-644-6549 (MONTALBAN’S TELEPHONE);

            c.   One IRS Form 8879 dated on April 2, 2020 and

containing taxpayer names of Bryan E. Montalban and Mia

Montalban.



                                     14
Case 2:20-mj-04079-DUTY Document 1 Filed 08/27/20 Page 27 of 33 Page ID #:27



      F.      PIERCE Resides at PIERCE’S APARTMENT
      24.     On May 20, 2020, SA Garcia conducted a check of the

CLEAR database for PIERCE’S name and observed that the most

current address listed for PIERCE was 11922 WEDDINGTON ST., 208,

NORTH HOLLYWOOD, CALIFORNIA 91607 (PIERCE’S APARTMENT).

      25.    On May 21, 2020, SA Garcia conducted a check of the

ACCURINT database for PIERCE’S TELEPHONE and observed that the

current address listed for a “Layoma” R. PIERCE was 11922

WEDDINGTON ST., 208, VALLEY VILLAGE, CALIFORNIA 91607 (PIERCE’S

APARTMENT).

      26.    On May 25, 2020, SA Garcia conducted a check of the

California DMV database for PIERCE’S driver’s license

information and observed that PIERCE’S driver’s license listed a

mailing address of 11922 WEDDINGTON ST., 208, VALLEY VILLAGE,

CALIFORNIA 91607.

      27.    On August 1, 2020, I conducted a spot-check

surveillance at 11922 WEDDINGTON ST, VALLEY VILLAGE, CALIFORNIA

91607.      A BLUE KIA SORENTO bearing California license plate

number 8SGG066 (PIERCE’S KIA) was parked in front of the

building.     A check of the DMV database revealed that the

registered owner of this vehicle, a 2016 model with VIN

5XYPG4A39GG027180, returns to PIERCE, with a listed address of

11922 WEDDINGTON ST, 208, VALLEY VILLAGE, CALIFORNIA 91607.            The

registration for this vehicle is currently valid from April 20,

2020 to April 20, 2021.

      28.    On August 6, 2020, SA Garcia made contact with SA Eve

Williams with the United States Postal Inspection Service and



                                     15
Case 2:20-mj-04079-DUTY Document 1 Filed 08/27/20 Page 28 of 33 Page ID #:28



inquired as to whether PIERCE was receiving mail at 11922

WEDDINGTON ST, 208, VALLEY VILLAGE, CALIFORNIA 91607.           SA

Williams confirmed to SA Garcia that PIERCE was in fact

receiving mail at PIERCE’S APARTMENT.

         VII. TRAINING AND EXPERIENCE ON THE SUBJECT OFFENSES
      29.   Based on my training and experience, I know that

persons engaged in counterfeiting typically retain evidence of

such activity on their computers, cellular telephones, or other

forms of electronic storage media for long periods of time.

Such individuals often use cellular telephones to communicate

about their business plan, and their crimes by making telephone

calls, sending text messages and e-mails, and posting on social

media.

      30.   In addition, many criminals who manufacture

counterfeit products today are able to do so with a standard

computer, scanner and color inkjet or multi-function printer.

Because such equipment is highly valuable and difficult to move,

counterfeit manufacturers tend to keep their equipment in the

same location for long periods of time.

      31.   Some criminals involved with offenses that require

equipment or voluminous documents rent public storage units to

store incriminating evidence safely, but away from themselves.

Successful criminals often attempt to store their ill-gotten

gains in compact and hard to trace means, such as digital

currency, precious metals, casino chips, prepaid debit or

“credit” cards, and cash.      The more cagey ones may rent safety

deposit boxes to store this wealth.



                                     16
Case 2:20-mj-04079-DUTY Document 1 Filed 08/27/20 Page 29 of 33 Page ID #:29



      32.   In my training and experience, criminals who have

accomplices must communicate with them, which they typically do

by telephone, email, text, or communication application such as

WhatsApp that encrypts their messages.        Accordingly, they need

to maintain contact details for their accomplices, which they

commonly store on their smart phones.        Typically, they maintain

these smart phones where they themselves are, commonly in their

residences, automobiles, or on their persons.

       VIII.       TRAINING AND EXPERIENCE ON DIGITAL DEVICES
      33.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

            a.   Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.           Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the
hard drive until overwritten by new data, which may only occur

after a long period of time.       Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

            b.   Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been



                                     17
Case 2:20-mj-04079-DUTY Document 1 Filed 08/27/20 Page 30 of 33 Page ID #:30



used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.           That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

            c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.     For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

            d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.       Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

      34.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data




                                     18
Case 2:20-mj-04079-DUTY Document 1 Filed 08/27/20 Page 31 of 33 Page ID #:31



during a search of the premises for a number of reasons,

including the following:

            a.   Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.        Also, there are now so

many types of digital devices and programs that it is difficult

to bring to a search site all of the specialized manuals,

equipment, and personnel that may be required.

            b.   Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

      35.   The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of

publicly available materials:

            a.   Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.           To

unlock a device enabled with a fingerprint unlock function, a



                                     19
Case 2:20-mj-04079-DUTY Document 1 Filed 08/27/20 Page 32 of 33 Page ID #:32



user places one or more of the user’s fingers on a device’s

fingerprint scanner for approximately one second.          To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user’s face

with the user’s eyes open for approximately one second.

            b.   In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts.          Thus, the

opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.          I do not know

the passcodes of the devices likely to be found in the search.

            c.   Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress the thumb and/or fingers of EDGARDO

MONTALBAN and LAVORIA PIERCE on the device(s); and (2) hold the

device(s) in front of the faces of EDGARDO MONTALBAN and LAVORIA

PIERCE with their eyes open to activate the facial-, iris-,

and/or retina-recognition feature.

      36.   Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.




                                     20
Case 2:20-mj-04079-DUTY Document 1 Filed 08/27/20 Page 33 of 33 Page ID #:33



                             IX.   CONCLUSION
      37.   For the reasons described above, I respectfully submit

there is probable cause to believe that the items listed in

Attachment B, which constitute evidence, fruits, and

instrumentalities of the violations of the Subject Offenses

described above, will be found at MONTALBAN’S RESIDENCE,

PIERCE’S APARTMENT, and PIERCE’S KIA as further described in

Attachments A of this affidavit.




Attested to by the applicant in accordance
with the requirements of Fed. R. Crim. P. 4.1
by telephone on this ____ day of August,
2020.




UNITED STATES MAGISTRATE JUDGE




                                     21
